Citation Nr: 0636312	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-18 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to October 
1972. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a March 2003 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Chicago, Illinois, 
(hereinafter RO).  The case was remanded by the Board in 
August 2005, and the development requested therein has been 
accomplished to the extent possible. 


FINDING OF FACT

The weight of the competent evidence of record is against a 
conclusion that the veteran has a current disability 
associated with an acquired psychiatric disorder that is 
related to in-service symptomatology or pathology.  


CONCLUSION OF LAW

The veteran does not have a current disability resulting from 
an acquired psychiatric disorder incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by multiple letters, most recently in 
November 2005.  Through these letters, the originating agency 
informed the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, to include the medical opinion 
requested by the Board in its August 2005 remand, which was 
completed in March 2006.  The evidence before the Board also 
includes service medical records and post-service medical 
records, which will be addressed as pertinent.  Furthermore, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  In this regard, efforts to obtain 
records from a W.K., M.D., have not been successful because 
the veteran has not provided an adequate current address for 
this physician.  The veteran has stated that this physician 
no longer practices at the same office in which he received 
treatment from this physician and that he does not know the 
location of his current office.  See VA Form 21-4142 (JF) 
received in February 2003.  Absent information as to the 
current address of Dr. W.K., the additional delay in the 
adjudication of the veteran's claim which would result from 
yet another remand to attempt to obtain these records would 
not be justified.  The Board is also unaware of the existence 
of any additional evidence that could be obtained which could 
substantiate the veteran's claim.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim. 

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App, 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).
  
II.  Legal Criteria/Analysis
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

With the above criteria in mind, the relevant evidence will 
be summarized, beginning with the service medical records.  
The examination conducted upon entrance to service in 
September 1970 and medical history compiled at that time did 
not refer to a psychiatric disorder.  Thereafter, the veteran 
was seen in a clinic in July 1971 for complaints concerning 
difficulty in adjusting to the Army.  He appeared to be under 
no acute stress at the time.  In November 1971, the veteran 
reported to a medical dispensary with complaints related to 
what was described as situational depression.  Anti-
depressant medication (Elavil) was prescribed at that time.  
No further reference to psychiatric problems during service 
is demonstrated, and the October 1972 examination was 
negative for a psychiatric disorder.  

As for the post-service evidence, the record includes VA 
outpatient treatment reports dated from September 1998 to 
November 2005.  Some of these records refer to treatment for 
depression, to include the prescription of antidepressants.  
With regard to when the veteran may have first been treated 
for depression after service, a March 1999 VA outpatient 
record noted as follows: 

History is significant for one episode of 
depression following discharge from the 
military, in the mid 70s.  He does not 
remember if he was medicated or not.  

At an October 2002 VA examination to determine if the veteran 
had PTSD, the veteran described suffering from depression for 
"many years," and said that he had seen a counselor during 
the 1980s for treatment of depression.  The psychiatrist who 
conducted this examination did not conclude that the veteran 
suffered from PTSD, but he did render a diagnosis of 
recurrent major depression, commenting that "this is the 
diagnosis based on the fact that [the veteran] has suffered 
from depression in the 1980s and . . . that the depression is 
severe enough to require treatment."  

In a statement received in October 2002, the veteran's wife 
indicated that during her 14 years of marriage, the veteran 
had been unable to keep a job due to psychological problems.  
Further information as to the post-service history of 
depression is contained in a report from a July 2003 visit to 
a VA mental hygiene clinic, with the examining psychiatrist 
noting a history as follows: 

Pt first experienced depression in the 
'70[s], was treated for 12 years, 
individual and group, Dr. K. 
(psychiatrist), [the same "Dr. W.K." 
referenced by the veteran as having 
provided him treatment whose records 
could not be obtained as discussed above] 
was on meds on and off but [with] only 
partial relief . . .   

Additional pertinent evidence is contained in a January 2006 
statement from a VA psychologist who stated that he had been 
treating the veteran with psychotherapy since June 2003.  He 
reported that the veteran "has a history of depression going 
back to his time in the military, where he was treated for 
depression and exhaustion."  The psychologist also noted 
that the veteran continued to have emotional problems, with 
severe depression, after his separation from service, and 
that he was treated with psychotherapy and anti-depressant 
medication for several years.  The veteran indicated to this 
psychologist that it had been difficult for him to maintain 
employment due his psychiatric problems, and that these 
problems had continued until the present time.  The diagnoses 
were listed in pertinent part as severe major recurrent major 
depressive disorder and dysthymic disorder, and the 
psychologist commented as follows:  "Because of [the 
veteran's] emotional condition, going back to his time in the 
military, he has had trouble with work, maintaining jobs, and 
being motivated to seek work." 

The clinical history described above, as well as the claims 
file, was reviewed in March 2006 by the same VA psychiatrist 
who examined the veteran in October 2002.  Based on this 
review, the psychiatrist's conclusions were as follows: 

The veteran's depression is not at least 
as likely as not related to the military 
stressor identified by the RO, the 
service or his service-connected 
conditions.  Since the veteran entered 
active service on March 5, 1971 and was 
released from active service on October 
10, 1972, it is not at least as likely as 
not that this short period of service 
caused or aggravated his depression.  
Mild asthma or lumbosacral strain [are] 
not likely to cause a major depression.   

Applying the pertinent criteria to the facts summarized 
above, the Board concludes that the probative weight of the 
negative evidence of record--to include the silent service 
separation examination, the more than twenty-year gap between 
separation from service and first clinical evidence of record 
demonstrating psychiatric treatment, and the March 2006 
opinion from the VA psychiatrist--exceeds the positive 
evidence of record.  In making this determination, the Board 
regrets the fact the records of treatment said to have been 
provided by Dr. W.K. were not able to be obtained and 
acknowledges the fact that some of the medical records as set 
forth above, at a minimum, imply a continuous history of 
psychiatric symptoms from service to the present time.  
However, this evidence was reviewed and considered by the VA 
psychiatrist who rendered the negative March 2006 opinion, 
and there is no positive clinical medical opinion of record 
directly refuting this VA psychiatrist's conclusions.  
As for the assertions of the veteran, while the Board 
recognizes the veteran's sincere belief, and respects his 
right to offer his opinion in this regard, that his current 
psychiatric disorder is related to service, he is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen, Espiritu, supra.  As 
such, the Board finds that the probative value of this 
positive evidence is outweighed by the negative evidence of 
record as explained above.  Therefore, the claim for service 
connection for a psychiatric disorder must be denied.  
Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


